United States Court of Appeals
                     For the First Circuit


Nos. 18-1579
     18-1681
     18-1755
                   MIGUEL ÁNGEL COLÓN-TORRES,

                      Plaintiff, Appellee,

                               v.

  JOSE R. NEGRÓN-FERNÁNDEZ, Secretary of Corrections of Puerto
                             Rico,

                      Defendant, Appellant,

COMMONWEALTH OF PUERTO RICO; GLADYS S. QUILES-SANTIAGO, Medical
Director of the Bayamón Correctional Facility; FNU PALERMO; FNU
     LABORDE; WANDA MONTANEZ, Superintendent of the Bayamón
Correctional Facility; POLICIA FNU VILLEGAS, Superintendent 501;
FNU GUERRERO, Superintendent 501; DR. ALINA PRADERE, Director of
    Clinical Services for the Bayamón Correctional Facility;
 CORRECTIONAL HEALTH SERVICES CORP.; JOSE APONTE-CARO; and JOHN
                               DOE

                           Defendants.


                          ERRATA SHEET

     The opinion of this court, issued on May 10, 2021, is amended
as follows:

     On page 14, line 6, insert the word "to" between "occasions"
and "interpret."

     On page 22, line 1, "David" is underlined.

     On page 27, line 5, replace "Griggs.       459" with "Griggs.
459."